        Case 2:14-cr-00128-JCM-PAL Document 53
                                            54 Filed 02/16/21
                                                     02/17/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Tony Nivongso

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:14-cr-00128-JCM-PAL
12                 Plaintiff,                            STIPULATION TO CONTINUE
                                                         REVOCATION HEARING
13          v.
                                                         (Fifth Request)
14   TONY NIVONGSO,
15                 Defendant.

16
17          IT   IS       HEREBY     STIPULATED         AND      AGREED,    by    and   between
18   Nicholas A. Trutanich, United States Attorney, and Brian Y. Whang, Assistant United States
19   Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public
20   Defender, and Raquel Lazo, Assistant Federal Public Defender, counsel for Tony Nivongso,
21   that the Revocation Hearing currently scheduled on February 26, 2021 at 10:30 am, be vacated
22   and continued to a date and time convenient to the Court, but no sooner than one-hundred and
23   twenty (120) days.
24          This Stipulation is entered into for the following reasons:
25
26
         Case 2:14-cr-00128-JCM-PAL Document 53
                                             54 Filed 02/16/21
                                                      02/17/21 Page 2 of 3




 1          1.     The supervised release petition alleges a new violation which is still pending
 2   before Judge Boulware in Case No. 2:19-323-RFB-NJK. Defense counsel cannot proceed on
 3   the current revocation hearing without resolving the new case.
 4          2.     Since the last requested continuance, the evidentiary hearing has been
 5   rescheduled a number of times due to the pandemic and scheduling issues. The hearing is
 6   currently scheduled for March 4, 2021. ECF No. 59. Additional time is needed for Judge
 7   Boulware to hold the evidentiary hearing and rule on the motion.
 8          3.     The defendant is in custody and agrees with the need for the continuance.
 9          4.     The parties agree to the continuance.
10          This is the fifth request for a continuance of the revocation hearing.
11          DATED this 16th day of February 2021.
12
13    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
14
15       /s/ Raquel Lazo                                 /s/ Brian Y. Whang
      By_____________________________                 By_____________________________
16    RAQUEL LAZO                                     BRIAN Y. WHANG
      Assistant Federal Public Defender               Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:14-cr-00128-JCM-PAL Document 53
                                            54 Filed 02/16/21
                                                     02/17/21 Page 3 of 3




 1                                UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:14-cr-00128-JCM-PAL
 4
                     Plaintiff,                        ORDER
 5
            v.
 6
     TONY NIVONGSO,
 7
                     Defendant.
 8
 9
10          IT IS ORDERED that the revocation hearing currently scheduled for Friday, February

11                                                          June 25, 2021
     26, 2021 at 10:30 a.m., be vacated and continued to _________________________ at the hour

12   of 10:00 a.m.

13          DATED this ___ day17,
                  February     of 2021.
                                  February 2021.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
